Citation Nr: 0118704	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-01 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for residual scarring in 
the perianal and groin areas, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from April 1968 to 
February 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Washington, D.C, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

Residual scarring in the perianal and groin areas is 
currently manifested by intermittent itching and tenderness, 
relieved by sitting in hot water.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residual scarring in the perianal and groin areas 
are not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000);Veterans Claims Assistance Act of 2000, Pub.L. No. 106-
475, §  4, 114 Stat. 2096,___(2000)(to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the 10 percent disability 
evaluation assigned his service-connected residual scarring 
in the perianal and groin areas does not reflect adequately 
the severity of his symptomatology.  He asserts that the 
evaluation should be increased based on symptoms of 
intermittent itching and tenderness, along with recurrent 
"boils" occurring 3 to 4 times a month that are relieved 
only by sitting in a hot water.

This claim arises from the appellant's application for 
increased compensation and there is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA and private medical 
records that the appellant has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the appellant has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the various Statements of 
the Case and Supplemental Statements of the Case that have 
been issued during the appellate process.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
claims, have been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection for residual scarring in the perianal and 
groin areas was granted in May 1977, with the assignment of a 
zero percent (noncompensable) rating under Diagnostic Code 
7805.  In July 1997, the appellant requested a compensable 
disability evaluation and, in a June 2000 rating decision, 
the RO assigned a 10 percent disability evaluation, effective 
from August 23, 1996.  It was noted that a 30 percent 
disability evaluation was not warranted as "constant 
exudation or itching, extensive lesions, or marked 
disfigurement, were not shown, which is essentially the 
criteria for a 30 percent set out in diagnostic code 7806, 
eczema.

Notwithstanding the increased disability evaluation assigned 
by the RO in June 2000, the appeal remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.
When an unlisted disease, injury, or residual condition is 
encountered requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  38 
C.F.R. §§ 4.20, 4.27.  The RO appears to have rated the 
appellant's residual scarring of the perianal and groin under 
38 C.F.R. Part 4, diagnostic code 7899-7806.

The Board has reviewed the rating schedule as it pertains to 
rating disabilities of the skin.  38 C.F.R. § 4.118.  
Diagnostic code 7819 provides that benign new skin growths 
are to be rated as scars, disfigurement, etc.  Except as 
otherwise provided, Diagnostic Codes 7807 through 7819 are 
rated as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations, 
or on the basis of scarring and/or disfigurement.  Diagnostic 
code 7806, which governs ratings for eczema, provides that a 
noncompensable (0 percent) rating is warranted with slight, 
if any exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
if there is exfoliation, exudation or itching, and the 
growths involve an exposed surface or extensive area. A 30 
percent evaluation requires exudation or constant itching, 
extensive lesions, or marked disfigurement..

Under Diagnostic Code 7803, a maximum 10 percent evaluation 
is assigned for a superficial scar which is poorly nourished 
with repeated ulceration.  Under Diagnostic Code 7804, a 
maximum 10 percent evaluation is assigned for superficial 
scars which are tender and painful on objective 
demonstration.  Diagnostic Code 7805 provides that other 
scars are rated on limitation of function of the part 
affected.

In this case, the appellant testified at a hearing before the 
undersigned in April 2001 that he had recurrent "boils" of 
the perianal and groin region occurring 3 to 4 times month, 
relieved by sitting in hot water.  He further testified that 
the residual scarring of the perianal and groin region itched 
sometimes, but not all the time.  He denied having received 
any medical treatment for this disability in the past year 
and indicated that he believed the VA possessed all relevant 
medical records.

The appellant has not averred nor does the record show that 
he has symptoms of exudation or constant itching, extensive 
lesions, or marked disfigurement, as required for a higher 
disability evaluation.  On VA examination in September 1997, 
the appellant reported that he had abscesses of the perianal 
and groin areas that "come and go" with residual scarring.  
He reported that they have been treated by incisional 
drainage.  Objectively, there were no current abscesses found 
in the groin or perianal areas, but there was non-tender 
residual scarring.  VA treatment records dated July 1991 
through September 1999 are essentially silent for treatment 
of recurrent abscesses of the perianal and groin areas, 
except for a July 1997 treatment note, which reflects that 
the appellant had a cyst near the anus drained; in March 
1999, the appellant was seen for itchy red bumps under the 
arms and groin of one month's duration, which were assessed 
as scabies.  A VA outpatient treatment note dated April 2000 
reflects that the appellant was seen for a lesion (boil) 
under the scrotum of 4 to 5 days' duration that was beginning 
to drain.  Objectively, there was some tenderness and 
drainage.  The assessment was recurrent cysts; Sitz baths 
were recommended.

Again, the record shows no complaints of or findings for 
exudation or constant itching, extensive lesions, or marked 
disfigurement, as required for a higher disability 
evaluation.  As for the symptom of itching, we note that 
"constant" itching was specifically conceded as not present 
by the appellant and his representative at the April 2001 
hearing.  In view of the absence of exudation or constant 
itching, or other comparable symptoms, or the need for 
regular/frequent medical intervention, the Board finds that 
the appellant's disability picture simply does not more 
nearly approximate the criteria required for a 30 percent 
disability rating.  See 38 C.F.R. § 4.7.

Accordingly, in view of the above, the Board finds that the 
preponderance of the evidence is against the claim for 
increase.  Therefore, an evaluation in excess of 10 percent 
for residual scarring of the perianal and groin areas is 
denied.  For the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
VA regulations.  38 C.F.R. §§ 3.102, 4.3.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected residual scarring of the 
perianal and groin areas have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased disability rating for residual scarring of the 
perianal and groin areas is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

